03/11/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0577



                               No. DA 21-0577

IN THE MATTER OF:

W.T.,

        A Youth in Need of Care


                                   ORDER

        Upon consideration of Counsel’s motion to withdraw as counsel of

record, and good cause appearing therefore,

        IT IS HEREBY ORDERED that the Appellant in this matter shall file

a response to this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the Attorney

General, the County Attorney, and the Appellate Defender’s Office.

        IT IS FURTHER ORDERED that the Clerk of this Court give notice

of this Order by mail to all counsel of record and to the Appellant at her last

known address.




                                                                      Electronically signed by:
                                     MOTION TO WITHDRAW AS COUNSEL OF RECORDMike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           PAGE
                                                                           March 111 2022